BY-LAWS OF SUNPOWER CORPORATION (a Delaware corporation) As Amended and Restated on November 7, 2008 Index TABLE OF CONTENTS ARTICLE I Offices 1 1.1 Principal Office 1 1.2 Additional Offices 1 ARTICLE II Meeting of Stockholders 1 2.1 Place of Meeting 1 2.2 Annual Meeting 1 2.3 Special Meetings 2 2.4 Notice of Meetings 2 2.5 Business Matter of an Annual Meeting 2 2.6 Business Matter of a Special Meeting 4 2.7 Nomination of Directors 4 2.8 List of Stockholders 5 2.9 Organization and Conduct of Business 6 2.10 Quorum and Adjournments 6 2.11 Voting Rights 6 2.12 Majority Vote 6 2.13 Record Date for Stockholder Notice and Voting 6 2.14 Proxies 7 2.15 Inspectors of Election 7 2.16 No Action Without Meeting by Written Consent 8 ARTICLE III Directors 8 3.1 Number; Qualifications; Election 8 3.2 Resignation and Vacancies 9 3.3 Removal of Directors 9 3.4 Powers 9 3.5 Place of Meetings 10 3.6 Annual Meetings 10 3.7 Regular Meetings 10 3.8 Special Meetings 10 3.9 Quorum and Adjournments 10 3.10 Action Without Meeting 10 3.11 Telephone Meetings 11 3.12 Waiver of Notice 11 3.13 Fees and Compensation of Directors 11 ARTICLE IV Committees of Directors 11 4.1 Selection 11 4.2 Power 11 4.3 Committee Minutes 12 ARTICLE V Officers 12 5.1 Officers Designated 12 5.2 Appointment of Officers 12 5.3 Subordinate Officers 12 i Index 5.4 Removal and Resignation of Officers 12 5.5 Vacancies in Offices 13 5.6 Compensation 13 5.7 The Chairman of the Board 13 5.8 The Chief Executive Officer 13 5.9 The President 13 5.10 The Vice President 13 5.11 The Secretary 14 5.12 The Assistant Secretary 14 5.13 The Chief Financial Officer 14 5.14 The Chief Technical Officer 14 5.15 Representation of Shares of Other Corporations 15 ARTICLE VI Indemnification of Directors, Officers,Employees and Other Agents 15 6.1 Indemnification of Directors And Officers 15 6.2 Indemnification of Others 15 6.3 Payment Of Expenses In Advance 15 6.4 Indemnity Not Exclusive 16 6.5 Insurance 16 6.6 Conflicts 16 6.7 Amendment 16 ARTICLE VII Stock Certificates 17 7.1 Certificates for Shares 17 7.2 Signatures on Certificates 17 7.3 Transfer of Stock 17 7.4 Registered Stockholders 17 7.5 Lost, Stolen or Destroyed Certificates 17 ARTICLE VIII Notices 18 8.1 Notice 18 8.2 Waiver 18 ARTICLE IX General Provisions 18 9.1 Dividends 18 9.2 Dividend Reserve 18 9.3 Checks 18 9.4 Corporate Seal 19 9.5 Execution of Corporate Contracts and Instruments 19 9.6 Books and Records 19 ARTICLE X Amendments 19 SUNPOWER CORPORATION BY-LAWS ii Index BY-LAWS OF SUNPOWER CORPORATION (a Delaware corporation) ARTICLE I OFFICES 1.1Principal Office. The Board of Directors shall fix the location of the principal executive office of the Corporation at any place within or outside the State of Delaware. 1.2Additional Offices. The Board of Directors (the “Board”) may at any time establish branch or subordinate offices at any place or places. ARTICLE II MEETING OF STOCKHOLDERS 2.1Place of Meeting.
